771Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a liquid crystal display panel comprising: an array substrate, comprising: a transparent base; a light shield layer, disposed on the transparent base; a first metal layer, disposed on the light shield layer; wherein the light shield layer is located between the transparent base and the first metal layer and a pattern of the light shield layer and a pattern of the first metal layer are identical; an insulating layer, disposed on the first metal layer; a passageway layer, disposed on the insulating layer; an ohmic contact layer, disposed on the passageway layer; a second metal layer, disposed on the ohmic contact layer; a passivation layer, disposed on the second metal layer and formed with a contact hole; a pixel electrode layer, disposed on the passivation layer and connected to the second metal layer through the contact hole; a color filter substrate, disposed opposite to the array substrate, wherein the color filter substrate comprises a black matrix layer; and a liquid crystal layer, disposed between the array substrate and the color filter substrate; wherein the first metal layer comprises a scan line, a common electrode, and a gate electrode of a thin film transistor; wherein the second metal layer comprises a source electrode of the thin film transistor, a drain electrode of the thin film transistor and a data line, the data line is connected to the source electrode, and the drain electrode is connected to the pixel electrode layer through the contact hole.  The prior art of record does not teach, in combination with the limitation above, wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/JAMES A DUDEK/Primary Examiner, Art Unit 2871